Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION/ELECTION REQUIREMENT

Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	
	I. 	Claims 1 and 3-5, drawn to a filter system, classified in CDC H03H 21/00.
II.	Claims 8-10, 12-17 and 20,  drawn to a method of controlling the filter system, classified in CDC H03H 2210/04.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case, the different Inventions I and II are unrelated because the Invention I addresses to the filter system while the Invention II addresses to the method of controlling a filter system. These inventions operate in different modes.
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.	
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).


/DINH T LE/            Primary Examiner, Art Unit 2842